Citation Nr: 1021719	
Decision Date: 06/11/10    Archive Date: 06/21/10

DOCKET NO.  08-27 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, 
to include as due to herbicide exposure.  

2.  Entitlement to service connection for erectile 
dysfunction (ED), to include as secondary to diabetes 
mellitus.  

3.  Entitlement to service connection for a right eye 
cataract, to include as secondary to diabetes mellitus.  

4.  Entitlement to service connection for coronary artery 
disease (CAD), to include as secondary to diabetes mellitus.  

5.  Entitlement to service connection for a busted eardrum 
with nerve damage.  

6.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

7.  Entitlement to service connection for a psychiatric 
disorder other than PTSD, to include as secondary to service-
connected bilateral hearing loss and/or diabetes mellitus.

8.  Entitlement to an initial compensable rating for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to March 
1971.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from April 2008 and April 2009 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in North Little Rock, Arkansas.  In the 
April 2008 rating decision, the RO denied service connection 
for PTSD.  In the April 2009 rating decision, the RO, denied 
service connection for type II diabetes mellitus, to include 
as due to herbicide exposure; ED, to include as secondary to 
diabetes mellitus; right eye cataract, to include as 
secondary to diabetes mellitus; CAD, to include as secondary 
to diabetes mellitus; anxiety, claimed as mental distress, to 
include as secondary to service-connected bilateral hearing 
loss; depression, to include as secondary to diabetes 
mellitus, and a busted eardrum and nerve damage.  The RO also 
granted service connection and assigned an initial 
noncompensable (0 percent) rating for bilateral hearing loss, 
effective June 12, 2008.  

The Board notes that, in his September 2006 claim for service 
connection, the Veteran indicated that he was seeking service 
connection for diabetes mellitus due to herbicide exposure, 
and for a cardiovascular disorder, eye disorder, ED, and 
depression as secondary to diabetes mellitus.  In a March 
2007 rating decision, the RO denied service connection for 
diabetes mellitus and CAD as a result of asbestos exposure 
and on a direct basis.  The RO also denied service connection 
for depressive disorder, a right eye cataract, and ED on a 
direct basis.  In the same rating decision, the RO indicated 
that it was deferring claims for service connection for 
diabetes mellitus as due to herbicide exposure and claims for 
service connection for CAD, right eye cataract, ED, and 
depression as secondary to diabetes mellitus, as these claims 
might be affected by recent judicial action by the United 
States Court of Appeals for Veterans Claims (Court) in the 
case of Haas v. Nicholson, which had been appealed to the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  These claims were subsequently 
adjudicated in the April 2009 rating decision, as discussed 
above.  

The Veteran did not file a notice of disagreement (NOD) with 
the March 2007 rating decision which denied claims for 
service connection for diabetes mellitus and CAD as a result 
of asbestos exposure and on a direct basis and denied claims 
for service connection for depressive disorder, a right eye 
cataract, and ED on a direct basis.  Rather, the Veteran only 
stated in correspondence dated the same month that he was 
seeking service connection for diabetes mellitus based on in-
service herbicide exposure.  VA may reopen and review a claim 
that has been previously denied if new and material evidence 
is submitted by or on behalf of a veteran.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2009). See also Hodge 
v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  The Court has held 
that basing a claim for service connection on a new theory of 
etiology does not constitute a new claim.  See Ashford v. 
Brown, 10 Vet. App. 120, 123 (1997).  In this case, while the 
Veteran did not initiate an appeal in regard to the March 
2007 rating decision, which denied service connection for 
diabetes mellitus, CAD, depressive disorder, a right eye 
cataract, and ED, the April 2009 rating decision, from which 
the current appeal of these matters stems, was not the result 
of a request to reopen these claims for service connection, 
but, rather, was the result of the same claim for service 
connection, filed in September 2006, which was deferred in 
the March 2007 rating decision.  In light of the foregoing, 
the Board finds that new and material evidence is not 
required in regard to the claims for service connection for 
diabetes mellitus, CAD, depressive disorder, a right eye 
cataract, and ED, and these claims will be considered de 
novo.  

The Board further notes that, in June 2009, the Veteran filed 
a NOD in regard to the denial of service connection for 
mental distress.  The RO did not address the claim for 
service connection for a psychiatric disorder other than PTSD 
in the January 2010 statement of the case (SOC), but, rather, 
as reflected in the January 2010 supplemental SOC (SSOC), 
recharacterized the claim for service connection for PTSD as 
entitlement to service connection for PTSD, mental distress, 
and anxiety, in light of the Court's holding in Clemons v. 
Shinseki.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) 
(the scope of a mental health disability claim includes any 
mental disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record).  Nevertheless, in light of 
the evidence of record, and the Veteran's assertions, the 
Board has recharacterized these claims as entitlement to 
service connection for PTSD and entitlement to service 
connection for a psychiatric disorder other than PTSD, as 
reflected on the title page.  

In February 2010, the Veteran testified before the 
undersigned Veterans Law Judge sitting at the RO (Travel 
Board hearing).  A transcript of that hearing is of record.    

During the February 2010 hearing, the Veteran indicated that 
he was seeking service connection for a left eye cataract.  A 
claim for service connection for a left eye cataract was 
previously denied in a December 1971 Board decision.  The 
request to reopen a claim for service connection for a left 
eye cataract has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over this 
matter, and it is referred to the AOJ for appropriate 
action.  

The claim for an initial compensable rating for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  It is not shown that the Veteran set foot on land in the 
Republic of Vietnam or was exposed to an herbicide agent (to 
include Agent Orange) during service.

3.  Diabetes mellitus was first diagnosed many years after 
service, and there is no persuasive medical evidence or 
opinion of a medical relationship, or nexus, between diabetes 
mellitus and service.  

4.  There is no persuasive medical evidence or opinion of a 
medical relationship, or nexus, between ED and service; nor 
is there any persuasive medical evidence or opinion that ED 
is proximately due to or aggravated by service-connected 
disability.  

5.  There is no persuasive medical evidence or opinion of a 
medical relationship, or nexus, between a right eye cataract 
and service; nor is there any persuasive medical evidence or 
opinion that a right eye cataract is proximately due to or 
aggravated by service-connected disability.  

6.  CAD was first diagnosed many years after service, and 
there is no persuasive medical evidence or opinion of a 
medical relationship, or nexus, between CAD and service; nor 
is there any persuasive medical evidence or opinion that CAD 
is proximately due to or aggravated by service-connected 
disability.  

7.  There is no persuasive medical evidence or opinion of a 
medical relationship, or nexus, between a busted eardrum with 
nerve damage and service

8.  Competent and persuasive evidence of record does not 
demonstrate that the Veteran has a current diagnosis of PTSD. 

9.  There is no persuasive medical evidence or opinion of a 
medical relationship, or nexus, between a psychiatric 
disorder other than PTSD and service; nor is there any 
persuasive medical evidence or opinion that a psychiatric 
disorder other than PTSD is proximately due to or aggravated 
by service-connected disability.  


CONCLUSIONS OF LAW

1. Diabetes mellitus was not incurred in or aggravated by 
active service, nor may service incurrence be presumed.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, (2009).

2.  ED was not incurred in or aggravated by active service 
and is not proximately due to or the result of service-
connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.310 (2009).

3.  A right eye cataract was not incurred in or aggravated by 
active service and is not proximately due to or the result of 
service-connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.310 (2009).

4.  CAD was not incurred in or aggravated by active service, 
nor may service incurrence be presumed, and is not 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310(a) (2009).

5.  A busted eardrum with nerve damage was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 
(2009).
  
6.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 4.125(a) (2009).

7.  A psychiatric disorder other than PTSD was not incurred 
in or aggravated by active service and is not proximately due 
to or the result of service-connected disability.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court have been 
fulfilled.  In this case, the Veteran's claim for service 
connection for diabetes mellitus, CAD, a depressive disorder, 
an eye disorder, and ED was received in September 2006.  His 
claim for PTSD was received in December 2007, and his claim 
for an ear disorder was received in June 2008.  He was 
notified of the general provisions of the VCAA by the RO in 
correspondence dated in December 2006, February 2008, and 
January 2009.  These letters notified the Veteran of VA's 
responsibilities in obtaining information to assist him in 
completing his claims, identified the Veteran's duties in 
obtaining information and evidence to substantiate his 
claims, and provided other pertinent information regarding 
the VCAA.  Thereafter, the claims were reviewed and the April 
2009 rating decision was issued.  In June 2009 and January 
2010, the RO issued SSOCs regarding the claim for service 
connection for PTSD.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); 
Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. 
Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

The Court, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
found that the VCAA notice requirements applied to all 
elements of a claim.  Notice as to this matter was provided 
in December 2006, February 2008, and January 2009.

The Board notes that the Veteran is claiming service 
connection for ED, CAD, a right eye cataract, and a 
psychiatric disorder other than PTSD as secondary to diabetes 
mellitus.  While the January 2009 VCAA letter advised the 
Veteran of the information and evidence necessary to 
substantiate a claim for service connection for anxiety and 
mental distress, as secondary to bilateral hearing loss, the 
Veteran has not been furnished a VCAA letter advising him of 
the information and evidence necessary to substantiate a 
claim for secondary service connection in regard to the 
claims for service connection for ED, CAD, a right eye 
cataract, and a psychiatric disorder other than PTSD, as 
secondary to diabetes mellitus.  Nevertheless, as will be 
discussed below, the claim for service connection for 
diabetes mellitus is being denied.  Therefore, as a matter of 
law, the Veteran's claims for service connection for ED, CAD, 
a right eye cataract, and a psychiatric disorder other than 
PTSD, as secondary to diabetes mellitus, must be denied.  
Therefore, any additional notice regarding secondary service 
connection could not lead to these benefits sought.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that 
remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service treatment records, service personnel records, 
Social Security Administration (SSA) records, and VA and 
private treatment records have been obtained and associated 
with his claims file.  The Veteran was also been provided 
with a VA examination to assess the current nature and 
etiology of his claimed PTSD, ear disorder, and psychiatric 
disorder other than PTSD.

The Board notes that the Veteran was not provided a VA 
medical examination and opinion, however, to assess the 
current nature and etiology of his claimed diabetes mellitus, 
ED, right eye cataract, and CAD.  However, VA need not 
conduct an examination with respect to these claims on 
appeal, as information and evidence of record contains 
sufficient competent medical evidence to decide the claims.  
See 38 C.F.R. § 3.159(c)(4).  Under McLendon v. Nicholson, 20 
Vet. App. 79 (2006), in disability compensation (service 
connection) claims, VA must provide a VA medical examination 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.

Simply stated, the standards of McLendon are not met in this 
case as there is no competent evidence providing any 
indication that diabetes mellitus, ED, a right eye cataract, 
or CAD is related to service. Therefore, a VA examination to 
evaluate these claimed disabilities is not warranted.

In regard to the claim for service connection for an ear 
disorder, the Veteran reported during the February 2010 
hearing that he took hearing tests in his place of 
employment, a school. While records of these hearing tests 
have not been associated with the claims file, the Veteran 
clarified during the hearing that he did not have access to 
those records.  

In addition, regarding the claim for service connection for a 
right eye cataract, the Veteran testified that he had regular 
eye examinations and, regarding the claim for a psychiatric 
disorder other than PTSD, he stated that he was taking 
medication for anxiety.  The medical evidence of record 
includes post-service records of VA and private treatment 
dated from June 2002 to April 2008.  The Veteran has not 
specifically indicated that he received an eye examination or 
treatment for anxiety since April 2008.  To whatever extent 
the Veteran's February 2010 testimony suggests that he may 
have received more recent treatment pertinent to his right 
eye and/or psychiatric disorder, the Board notes that he did 
not indicate that any such eye examination was for a right 
eye cataract; rather, he stated that all he was told by VA 
was that he had filaments in his right eye, and that he could 
not make much out of his right eye.  Further, he has not 
identified the facility from which he received medication for 
anxiety.  VA is only obligated to obtain records that are 
adequately identified and for which necessary releases have 
been received.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board has also considered the fact that, during the 
February 2010 hearing, the Veteran testified that Dr. G. from 
St. Joseph's Hospital was treating him for his diabetes, and 
that he received insulin from VA; however, he indicated that 
he had never discussed with his doctor that diabetes mellitus 
could be linked to his time in service, to include the 
possibility of Agent Orange exposure.  He also reported that 
all of his treatment for CAD was through his private 
physician and that his physician had insinuated that his CAD 
was caused by diabetes mellitus.  While the foregoing 
testimony suggests that the Veteran has received treatment 
regarding his diabetes mellitus and CAD since April 2008, the 
Veteran himself reported that he had never discussed with his 
doctor that diabetes mellitus could be linked to his time in 
service.  As the Veteran's testimony reflects that any more 
recent records of treatment would not include medical 
evidence indicating a nexus between diabetes mellitus and 
service, such records are not pertinent to the appeal and a 
remand to obtain these records would impose unnecessary 
additional burdens on adjudication resources, with no benefit 
flowing to the Veteran, and is, thus, unnecessary.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

Further, while the Veteran reported that his private 
physician had insinuated that his CAD was caused by diabetes 
mellitus, as will be discussed below, the claim for service 
connection for diabetes mellitus is being denied in this 
decision and, therefore, the claim for service connection for 
CAD as secondary to diabetes mellitus must be denied as a 
matter of law.  There is no indication that any more recent 
records of treatment for CAD would include medical evidence 
of a nexus between CAD and service.  As such, a remand to 
attempt to obtain any more recent records would also impose 
unnecessary additional burdens on adjudication resources, 
with no benefit flowing to the Veteran, and is, thus, 
unnecessary.  See Soyini, 1 Vet. App. at 546.

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not been requested or obtained.  
The Veteran has been notified of the evidence and information 
necessary to substantiate his claims, and he has been 
notified of VA's efforts to assist him.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims.

Law and Regulations

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.   Service connection may be granted for 
any disease diagnosed after discharge from service when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection can be granted for certain diseases, 
including diabetes mellitus and cardiovascular-renal disease, 
if manifest to a degree of 10 percent or more within one year 
of separation from active service.  Such diseases shall be 
presumed to have been incurred in service even though there 
is no evidence of disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.   38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R.  §§ 
3.307, 3.309.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310(a) (effective before and 
after October 10, 2006).  The Court has held that when 
aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 
439 (1995).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases, to include 
Type 2 diabetes (also known as Type 2 diabetes mellitus or 
adult-onset diabetes), shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even if 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  

Veterans who served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed to an herbicide 
agent, unless there is affirmative evidence to establish that 
the Veteran was not exposed to any such agent during that 
service.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307.  The Federal 
Circuit in Haas v. Peake, 525 F.3d 1168, 1191 (Fed.  Cir. 
2008) upheld VA's interpretation of 38 C.F.R.  § 
3.307(a)(6)(iii) as requiring actual service on land in 
Vietnam.  

Notwithstanding the presumption, service connection for a 
disability claimed as due to exposure to herbicides may be 
established by showing that a disorder resulting in 
disability or death was in fact causally linked to such 
exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 
(1997); Combee v. Brown, 34 F. 3d 1039, 1044 (Fed. Cir. 
1994), citing 38 U.S.C.A. § 1113(b) and 1116 and 38 C.F.R. 
§ 3.303. 

Service connection for PTSD requires a medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R.  § 
3.304(f).
 
The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran 
"engaged in combat with the enemy."  See 38 U.S.C.A. § 
1154(b); Cohen v. Brown, 10 Vet. App. 128 (1997); Zarycki v.  
Brown, 6 Vet. App. 91, 98 (1993); 38 C.F.R. § 3.304(f).   
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that the veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (1999).  

If VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be consistent with the circumstances, 
conditions, or hardships of service.  See 38 U.S.C.A.  § 
1154(b); Cohen, 10 Vet. App. at 146-47; Zarycki, 6 Vet. App. 
at 98; 38 C.F.R. § 3.304(f).  

Absent objective evidence that the veteran engaged in combat 
with the enemy, his lay statements, alone, are not sufficient 
to establish the occurrence of any in-service stressor.  
Cohen, 10 Vet. App. at 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395-396 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).  Rather, in such cases, the record must contain 
service records or other corroborative evidence that 
substantiates the veteran's testimony or statements as to the 
occurrence of a claimed stressor.  See 38 C.F.R. § 3.304; 
West v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki, 6 Vet. 
App. at 98.

Factual Background and Analysis

Diabetes Mellitus

Considering the pertinent evidence of record in light of the 
above-noted legal authority, the Board finds that service 
connection for diabetes mellitus is not warranted.  

Service treatment records are negative for complaints 
regarding or treatment for diabetes mellitus.  On separation 
examination in March 1971, urinalysis was negative for sugar.  
Urinalysis was also negative for sugar on VA examination in 
May 1971.  

Records of VA and private treatment dated from June 2002 to 
April 2008 reflect diagnoses of and treatment for diabetes 
mellitus.  The Veteran has consistently asserted that he has 
diabetes mellitus due to in-service herbicide exposure.  In 
this regard, in his September 2006 claim for service 
connection, he indicated that he served two tours in the 
Tonkin Gulf, working on the flight deck crew, and that he was 
exposed to Agent Orange.  In correspondence dated in December 
2006, he stated that the ship on which he served, the U.S.S. 
Oriskany was delayed many months in sinking by the 
Environmental Protection Agency (EPA) because of toxins.  He 
related that he worked on the flight deck in the Tonkin Gulf, 
which required crawling around under returning aircraft daily 
and, thus, resulted in exposure to Agent Orange.  He included 
a list of shipmates who could verify his statements.  

In support of his assertions regarding in-service herbicide 
exposure, a fellow shipmate of the Veteran's, N.H., wrote in 
January 2007 that he served on the U.S.S. Oriskany with the 
Veteran from 1968 to 1971.  N.H. reported that, during this 
time, they made two deployments to Vietnam, and actively 
participated in air operations in the Gulf of Tonkin.  He 
indicated that the Veteran was part of the hook-up crew, 
meaning that his duties were to connect the aircraft to the 
catapult for launch, meaning that he was in physical contact 
with the aircraft.  N.H. stated that the aircraft flew three 
to four combat missions a day over North and South Vietnam, 
and that, upon returning from missions, aircraft would be 
refueled, rearmed, and launched for their next mission, and 
that any contaminants from their flights were not removed; 
rather, the only cleaning of the aircraft was from rain.  He 
added that their missions were carried out during monsoon 
season, and any contaminants on the aircraft were washed onto 
the flight deck.  

The Veteran's service personnel records reflect that he 
served on the U.S.S. Oriskany from February 1968 to March 
1971. Internet information regarding the U.S.S. Oriskany 
reflects that it was an aircraft carrier which provided 
service off the coast of Vietnam.  In January 2007, the 
National Personnel Records Center (NPRC) indicated that the 
U.S.S. Oriskany had service in the official waters of Vietnam 
in 1969 and 1970.  

During the February 2010 hearing, the Veteran reiterated that 
he worked as a hook-up man on the U.S.S. Oriskany in Vietnam.  
He stated that the jets flew very low and, therefore, had to 
be in many areas of Agent Orange spray.  He indicated that he 
did not have any knowledge as to whether any of the jets were 
carrying Agent Orange.  He stated that the U.S.S. Oriskany 
never went up the rivers in Vietnam or into the brown waters, 
and he testified that he never set foot in Vietnam.  

There is no evidence indicating that the Veteran set foot in 
Vietnam during service; rather, he himself specifically 
testified in February 2010 that he never set foot in Vietnam.  
There is, thus, no presumption of herbicide exposure and the 
Veteran is not entitled to presumptive service connection for 
diabetes mellitus on the basis of herbicide exposure in 
Vietnam.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. §§ 3.307, 
3.309.  

There is also no actual evidence of in-service exposure to 
herbicides.  While the Veteran has consistently asserted that 
he was exposed to Agent Orange as he came in contact with 
planes on the flight deck which had flown in Vietnam, these 
are allegations based on his speculations alone.  While the 
record does show that the Veteran was an aviation boatswain's 
mate (launching and recovery) during service, he has not 
submitted any evidence showing that planes he was  in contact 
with were contaminated with herbicides, to include Agent 
Orange.  (Although, in his January 2007 statement, N.H. 
stated that any contaminants on the planes were washed off 
onto the flight deck, he did not indicate that such 
contaminants included herbicides, and, even if he had, such a 
statement would also be an allegation based on his 
speculation without any evidence that the planes were 
actually contaminated with herbicides, to include Agent 
Orange.)

Notwithstanding the above, to give the appellant every 
consideration in connection with the claim, the Board has (as 
the RO has) considered other theories of entitlement in 
adjudicating the claim.  See, e.g., Brock v. Brown, 10 Vet. 
App. 155, 162-64 (1997).  In this case, however, the record 
does not otherwise provide a basis for service connection for 
diabetes mellitus.

In this regard, the Veteran does not contend, nor does the 
record reflect that he was diagnosed with diabetes mellitus 
during service.  Rather, as noted above, urinalysis was 
negative for sugar on separation examination in March 1971.  
A June 2005 record of private treatment notes that the 
Veteran had a history of diabetes mellitus of about seven 
years duration and, during the February 2010 hearing, the 
Veteran reported that he was diagnosed with diabetes mellitus 
13 years earlier.  Because the Veteran's diabetes mellitus 
was not medically shown to have manifested to a compensable 
degree within the first post service year, there is no 
rebuttable presumption of service incurrence afforded to 
certain chronic diseases, to include diabetes mellitus.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  The Board also points out that the passage of many 
years between discharge from active service and the medical 
documentation of a claimed disability is a factor that tends 
to weigh against a claim for service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992). 

Further, there is no persuasive evidence of a nexus between 
diabetes mellitus and any incident of service.  None of the 
VA or private treatment records reflecting a diagnosis of 
diabetes mellitus includes any comment or opinion even 
suggesting a medical nexus between diabetes mellitus and the 
Veteran's military service.  Moreover, neither the Veteran 
nor his representative has presented or identified any such 
medical evidence or opinion.

In short, there is no competent medical evidence to support 
the claim for service connection for diabetes mellitus.  




ED, Right Eye Cataract, and CAD

Considering the pertinent evidence of record in light of the 
above-noted legal authority, the Board finds that service 
connection for ED, a right eye cataract, and CAD is not 
warranted.  

While the Veteran has asserted that he has ED, a right eye 
cataract, and CAD secondary to diabetes mellitus, the 
decision herein denies service connection for a diabetes 
mellitus.  Hence, as a matter of law, the claims for service 
connection for ED, a right eye cataract, and CAD as secondary 
to diabetes mellitus are without legal merit, and must be 
denied as a matter of law.  See 38 C.F.R. § 3.310(a); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).

In addition, while records of VA and private treatment dated 
from June 2002 to April 2008 reflect diagnoses of and 
treatment for ED, a right eye cataract, and CAD there is 
simply no competent, probative, medical evidence or opinion 
even suggesting a relationship between any of these disorders 
and service and neither the Veteran nor his representative 
has identified, presented, or alluded to the existence of any 
such medical evidence or opinion.  In short, there is no 
competent medical evidence to support the claim for service 
connection for ED, a right eye cataract, or CAD on a direct 
basis.

Additionally, the Board notes that there is no evidence that 
CAD manifested itself to a compensable degree within one year 
of the Veteran's separation from military service.  Rather, 
during the February 2010 hearing, the Veteran reported that 
he was first diagnosed with CAD in 2005.  This is consistent 
with the medical evidence of record, which reflects diagnoses 
of CAD in 2005.  There is simply no medical evidence of CAD 
during the first year following separation from service.  
Thus, service connection is not warranted for CAD on a 
presumptive basis. See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.

In short, there is no competent medical evidence to support 
the claims for service connection for ED, a right eye 
cataract, and CAD.  

Busted Eardrum with Nerve Damage

Considering the pertinent evidence of record in light of the 
above-noted legal authority, the Board finds that service 
connection for a busted eardrum with nerve damage is not 
warranted.  As an initial matter, the Board notes that 
service connection for bilateral hearing loss was previously 
established in the April 2009 rating decision.  

While, in May 1967, the Veteran complained of pain in the 
bilateral ears, a sore throat, cough, and head congestion, 
service treatment records are negative for complaints 
regarding or treatment for a busted eardrum and/or nerve 
damage.  On separation examination in March 1971, clinical 
evaluation of the ears was normal.  On VA examination in May 
1971 the tympanic membranes were described as "not 
perforated".   

Post-service records of VA and private treatment reflect 
that, during private treatment in September 2006, the 
physician noted an old, healed 10 percent left tympanic 
membrane perforation with some myringosclerosis.  The right 
tympanic membrane appeared normal.  During VA treatment in 
November 2007, tympanic membranes and ear canals were normal.  
An April 2008 record of VA treatment reflects that the 
Veteran described a monomeric tympanic membrane in the left 
ear.  The audiologist noted the appearance of perforation, 
but added that the perforation was verified intact on 
immitance.  The audiologist used a video-otoscope to show the 
Veteran the healed perforation.  The audiologist commented 
that there was an air-bone gap present at 4000 Hertz, but 
that this might be due to a healed tympanic membrane 
perforation in the past.  There was no pain, drainage, or 
current symptoms.  The audiologist informed the Veteran that 
his hearing loss was permanent, with little contribution from 
the slight tympanic membrane abnormality in the left ear.  

In his June 2008 claim for service connection, the Veteran 
described in-service noise exposure, and stated that he 
suffered from nerve damage and a burst ear drum.  

The Veteran was afforded a VA ear examination in March 2009, 
to evaluate his claim for service connection for a perforated 
ear drum.  He denied a history of head injury, meningitis, 
concussion, skull fracture, or exposure to ototoxic drugs.  
He gave a history of a healed perforation being discovered 
three years earlier.  Examination of the ears and ear canals 
revealed a healed left tympanic membrane, with some increased 
tympanosclerosis, and very slight tympanosclerosis of the 
right tympanic membrane.  The impression was bilateral 
sensorineural hearing loss.   

While the Veteran seeks service connection for a busted 
eardrum and nerve damage of the ear, the medical evidence of 
record does not reflect nerve damage other than sensorineural 
hearing loss (for which service connection has been 
established) or evidence of a current tympanic membrane 
perforation (rather, the medical evidence has described a 
healed left tympanic membrane).  

A successful service connection claim requires evidence of a 
current disability at the time of claim, as opposed to some 
time in the past.  See Gilpin v. West, 155 F. 3d 1353 (Fed. 
Cir. 1998).  The Court has held that the requirement of the 
existence of a current disability is satisfied when a veteran 
has a disability at the time he files his claim for service 
connection or during the pendency of that claim, even if the 
disability resolves prior to adjudication of the claim.  
McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Despite the findings of a left healed tympanic membrane, 
there is no indication that the Veteran has had a burst 
eardrum at any time since his June 2008 claim for service 
connection.  Even assuming, arguendo, that the findings of a 
healed left tympanic membrane satisfy the initial requirement 
of a successful service connection claim, a current 
disability, the claim must be denied on the basis of medical 
nexus to service.  In this regard, there is simply no medical 
evidence or opinion even suggesting that the healed tympanic 
membrane is due to or related to active duty service and the 
Veteran has not presented or identified any existing medical 
evidence or opinion that, in fact, supports the claim for 
service connection.  

In short, there is no competent medical evidence to support 
the claim for service connection for a busted eardrum and 
nerve damage.  

PTSD

Considering the pertinent evidence of record in light of the 
above-noted legal authority, the Board finds that service 
connection for PTSD is not warranted.  

The Veteran contends that he has PTSD related to service.  In 
a December 2007 stressor statement, he described several 
stressful incidents, including a fighter jet hitting a round 
down during sea trials off the coast of California, a jet 
exploding during night training of pilots, hooking up under 
an F8 to be launched when it became a fireball, killing the 
pilot.  He reported that these incidents occurred in 1969 and 
1970.  In the February 2008 VCAA letter, the RO informed the 
Veteran that his stressor statement did not contain enough 
detailed information to seek verification from the service 
department.  The Veteran was asked to provide a description 
of each stressor, including the date, geographic location, 
and unit assignment.  He was asked to provide dates within at 
least a 60-day time range.  He submitted another stressor 
statement in February 2008, in which he reported that he was 
exposed to numerous crashes and incidents hooking bridles to 
various jets during sea trials.  In reporting the dates that 
these incidents occurred, he listed 1969 to 1970, February to 
December.  In an April 2008 memorandum, the RO made a formal 
finding of a lack of information to corroborate the claimed 
stressors.  During the February 2010 hearing, the Veteran 
again recounted several stressful events in service, 
including a jet coming in for a landing bursting into flames.  

Service treatment records are negative for psychiatric 
complaints or findings.  Post-service records of VA and 
private treatment dated from June 2002 to April 2008 do not 
include a confirmed diagnosis of PTSD.  Rather, a November 
2007 record of VA treatment reflects no PTSD.  

The Veteran was afforded a VA examination to evaluate his 
claimed PTSD in June 2008.  He reported that he was taking 
Citalopram, and was not receiving any other mental health 
treatment.  He described nightmares about once every two 
months, many of which involved crashes.  He reported that he 
worked on an aircraft carrier during service, and described 
an incident off the California coast when an F8 came in, hit, 
and the plane was totally destroyed, with flames everywhere.  
In regard to an Axis I diagnosis, the psychologist indicated 
that PTSD was not found.  He stated that, while the Veteran 
did have some symptoms which were seen in individuals with 
PTSD, his symptoms did not appear to reach criteria to the 
point that a diagnosis of PTSD was warranted.  The examiner 
acknowledged that the Veteran had described a stressor, but 
stated that he did not find sufficient PTSD symptomatology to 
warrant a diagnosis of PTSD.  He added that he also did not 
find evidence of a post-military stressor to account for PTSD 
symptoms.  

Despite the Veteran's descriptions of stressful events during 
service, the evidence of record fails to satisfy the first 
element of a successful claim for service connection for 
PTSD, as there is no medical evidence of a diagnosis of PTSD.  
In this regard, the June 2008 VA examiner specifically 
indicated that PTSD was not found on examination.  

Thus, the only competent opinion to address whether the 
Veteran currently meets the diagnostic criteria for PTSD, the 
opinion of the June 2008 VA examiner, weighs against the 
claim, and neither the Veteran nor his representative has 
presented or identified any existing contrary evidence or 
opinion. Rather, during the February 2010 hearing, the 
Veteran testified that he was not currently being treated for 
PTSD, nor had he ever been treated for PTSD by psychologists 
or psychiatrists.  
Without a diagnosis of PTSD in accordance with the DSM-IV, 
there is no basis for a grant of service connection.

In this regard, the Board emphasizes that Congress has 
specifically limited entitlement to service connection for 
disease or injury to cases where such incidents have resulted 
in disability. See 38 U.S.C.A. § 1110.  Thus, where, as here, 
competent and persuasive medical evidence does not establish 
a current disability upon which to predicate a grant of 
service connection, there can be no valid claim for service 
connection.  See Gilpin, 155 F. 3d 1353; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  As in this case, the 
first criterion for a grant of service connection for PTSD is 
not met, discussion of the remaining criteria of 38 C.F.R. § 
3.304(f) is unnecessary.  

Psychiatric Disorder other than PTSD

Considering the pertinent evidence of record in light of the 
above-noted legal authority, the Board finds that service 
connection for a psychiatric disorder other than PTSD is not 
warranted.  

In his September 2006 claim for service connection, the 
Veteran reported that he had depression due to diabetes 
mellitus.  In his June 2008 claim for service connection, the 
Veteran reported that his ear problems, including hearing 
loss, caused a great deal of anxiety and mental distress.    

As indicated above, service treatment records are negative 
for psychiatric complaints or findings.  Post-service records 
of VA and private treatment dated from June 2002 to April 
2008 include a diagnosis of anxiety and depression in January 
2006.  A November 2007 record of VA treatment indicates that 
the Veteran was diagnosed with depression in 2000.  

On VA PTSD examination in June 2008, the Veteran denied 
mental health treatment other than taking Citalopram.  On 
mental status examination, the Veteran did not display 
significant anxiety or dysphoria; rather, he was quite 
affable and his mood was euthymic.  The only finding on Axis 
I was that a diagnosis of PTSD was not found.  The examiner 
commented that he did not find evidence of another 
psychiatric disorder, although he thought there might 
possibly be some depression related to the Veteran's health 
status, although that was not fully evaluated on examination.  

On VA audiological examination in March 2009, the audiologist 
noted that providing a medical opinion on the etiology of an 
anxiety/mental disorder was beyond the scope of her practice, 
and stated that this type of opinion should be provided by a 
mental health care provider.  

The Veteran was afforded a VA ear disease examination in 
March 2009.  He described anxiety secondary to hearing loss.  
The impression was bilateral sensorineural hearing loss.  The 
examiner indicated that he would voice an opinion regarding 
the anxiety or mental disorder that might be caused by the 
hearing loss, but that it was speculation and without 
specific evidence that he would be forming his opinion.  The 
examiner opined that, while long-term severe sensorineural 
hearing loss could contribute to a nervous condition, any 
significant anxiety, that is, any significant disorder would 
be unlikely to have a primary cause as the bilateral hearing 
loss.  He added, however, that every individual's psyche and 
ability to tolerate difficulties is different, and it could 
be that the Veteran's hearing loss bothered him to some 
degree.  However, the examiner reiterated that he did not 
think that the bilateral hearing loss would be a significant 
cause of the Veteran's anxiety, but that there would be other 
underlying causes for his anxiety disorder.  

The Veteran was afforded a VA mental disorders examination 
two days later.  He denied receiving any mental health 
treatment, and the examiner noted that his records did not 
reflect that he was taking any psychotropic medication.  The 
Veteran stated that he felt that maybe his diabetes had led 
him to have some mental health problems, including 
depression; however, when asked whether he was depressed, the 
Veteran stated that he was not sure, and said he was happy.  
He denied anhedonia, worrying, and suicidal and homicidal 
ideation.  He added that sometimes his hearing problem caused 
him some frustration; however, he could not give examples of 
any degree of frustration that would be consistent with any 
mental health problem.  On Axis I, the examiner indicated 
that anxiety disorder was not found.  He stated that he did 
not find evidence of any mental health problems on 
examination and, in particular, there was no evidence 
whatsoever that the Veteran had any anxiety and, thus, there 
was no evidence of any anxiety disorder related to hearing 
problems.  

As an initial matter, while the Veteran has asserted that he 
has depression secondary to diabetes mellitus, the decision 
herein denies service connection for diabetes mellitus.  
Hence, as a matter of law, the claim for service connection 
for depression as secondary to diabetes mellitus is without 
legal merit, and must be denied as a matter of law.  See 38 
C.F.R. § 3.310(a); Sabonis, 6 Vet. App. at 430.

While the record reflects diagnoses of anxiety and 
depression, as indicated during private treatment in January 
2006, there is simply no medical evidence or opinion even 
suggesting that the Veteran's anxiety or depression is due to 
or related to service-connected hearing loss.  Rather, the VA 
examiner who conducted the March 2009 ear disease examination 
opined that he did not think that the bilateral hearing loss 
would be a significant cause of the Veteran's anxiety, but 
that there would be other underlying causes for his anxiety 
disorder.  Moreover, the VA examiner who conducted the March 
2009 mental disorders examination opined that there was no 
evidence whatsoever that the Veteran had any anxiety and, 
thus, there was no evidence of any anxiety disorder related 
to hearing problems.  Accordingly, service connection for a 
psychiatric disorder other than PTSD, as due to service-
connected bilateral hearing loss, is not warranted.  

Further, there is simply no medical evidence or opinion even 
suggesting that the Veteran has a psychiatric disorder other 
than PTSD that is due to or related to active duty service 
and the Veteran has not presented or identified any existing 
medical evidence or opinion that, in fact, supports the claim 
for service connection.  

In short, there is no competent medical evidence to support 
the claim for service connection for a psychiatric disorder 
other than PTSD.  

All Disabilities

In addition to the medical evidence, in adjudicating these 
claims, the Board has considered the Veteran's and his 
representative's assertions; however, none of this evidence 
provides a basis for allowance of the claims.  Laypersons, 
such as the Veteran and his representative, are generally not 
capable of opining on matters requiring medical knowledge.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  While the Veteran may report on the 
symptoms of his claimed disabilities; the evidence of record 
does not contain a proper (DSM-IV) diagnosis of PTSD or a 
medical nexus opinion relating his diabetes mellitus, ED, 
right eye cataract, CAD, healed tympanic membrane, or 
psychiatric disorder other than PTSD to service.

For all the foregoing reasons, the claims for service 
connection are denied.  In arriving at this decision, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the claims, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for diabetes mellitus, to 
include as due to herbicide exposure, is denied.  

Entitlement to service connection for ED, to include as 
secondary to diabetes mellitus, is denied.  

Entitlement to service connection for a right eye cataract, 
to include as secondary to diabetes mellitus, is denied.  

Entitlement to service connection for CAD, to include as 
secondary to diabetes mellitus, is denied.  

Entitlement to service connection for a busted eardrum with 
nerve damage is denied.  

Entitlement to service connection for PTSD is denied.  

Entitlement to service connection for a psychiatric disorder 
other than PTSD, to include as secondary to service-connected 
bilateral hearing loss and/or diabetes mellitus, is denied.



REMAND

In the April 2009 rating decision, the RO, in pertinent part, 
granted service connection for bilateral hearing loss and 
assigned an initial noncompensable rating, effective June 12, 
2008.  In correspondence to his representative, received at 
the RO in June 2009, the Veteran indicated that he wanted all 
issues to be on appeal, and specifically noted that he had 
been granted 0 percent compensation for hearing loss.  The 
Board finds that this statement from the Veteran expresses 
disagreement with the initial rating assigned for bilateral 
hearing loss.  The Veteran has yet to be issued an SOC 
regarding the claim an initial compensable rating for 
bilateral hearing loss.  In Manlincon v. West, 12 Vet. App. 
238 (1999), the Court held that when an appellant files a 
timely notice of disagreement and there is no statement of 
the case issued, the Board should remand, rather than refer, 
the issue to the RO for the issuance of a statement of the 
case.  Consequently, this matter will be remanded for the 
issuance of a statement of the case.

Accordingly, the case is REMANDED for the following action:

The AMC/RO should furnish to the Veteran 
and his representative a statement of the 
case as regards the claim for an initial 
compensable rating for bilateral hearing 
loss, along with a VA Form 9, and afford 
them the appropriate opportunity to file 
a substantive appeal perfecting an appeal 
on that issue.  The Veteran and his 
representative are hereby reminded that 
to obtain appellate review of any matter 
not currently in appellate status-here, 
entitlement to an initial compensable 
rating for bilateral hearing loss-a 
timely appeal must be perfected within 60 
days of the issuance of the statement of 
the case.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


